DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.


Response to Amendments
Receipt of Applicant’s Amendment filed on 25 October 2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1, 4, and 7, and canceled Claims 9-10.  Claims 1-8 and 11-12 remain pending in the application. 

Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the amended claims, the rejections of Claims 16 and 17 are withdrawn, however a new round of rejections is presented below.




Regarding (amended) Claim 1,  Applicant amended Claim 1 to read:
 “A processing method…(wherein) in a case where the liquid to be sucked is a volatile liquid, the following steps are performed: 
a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the liquid to be sucked through the suction/ejection port;
 an air suction step of sucking air through the suction/ejection port after the low- volatility liquid suction step; and 
a liquid suction step of sucking the liquid to be sucked through the suction/ejection port after the air suction step, (and)
  (wherein) in a case where the liquid to be sucked is not the volatile liquid, the liquid suction step is performed without the low-volatility liquid suction step and the air suction step…”
	Applicant’s amendment to Claim 1 has resulted in rejections under 35 USC 112(b), as it is unclear how “(wherein) in a case where the liquid to be sucked is not the volatile liquid, the liquid suction step is performed without the low-volatility liquid suction step and the air suction step…” can be performed, since this is required to happen after the “air suction step of sucking air through the suction/ejection port after the low- volatility liquid suction step.”
	Additionally, Applicant has defined a “volatile liquid” as “a substance that has a boiling point of 950C or higher and is in a liquid state at normal temperature”.  Therefore, to one of ordinary skill in the 
	Therefore, Examiner concludes that Applicant’s amendment to Claim 1 renders the claim unpatentable.  Dependent claims 2-3 and 7 were not amended in any significant fashion, and the previous rejections under 35 USC 103 are upheld.

Regarding (amended) Claim 4,  Applicant’s arguments and amendments to apparatus Claim 4 are persuasive, and the previous rejection under USC 103 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1,  Please refer to Examiner’s rationale above in the section titled “Response to Arguments”.  As explained, Applicant’s amendment to Claim 1 has resulted in rejections under 35 USC after the “air suction step of sucking air through the suction/ejection port after the low- volatility liquid suction step.”  Claim 1 is therefore indefinite.  Correction is required.
Regarding Claims 2-3 and 7, These claims depend upon Claim 1, and therefore suffer the same deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lennon (US 2003/0213905) in view of Ingenhoven (US 2007/0020763).

Regarding Claim 1, Lennon discloses a processing method for a liquid (paras 46 and 48) to be sucked using a pipette (para 71 and Fig 4, item 29) including a cylinder (58), and a tip (60) attached to a tip end of the cylinder, the tip including a suction/ejection port (62), the pipette performing suction and ejection of a liquid through the suction/ejection port of the tip (para 61, wherein pump 30 performs suction and ejection actions) in accordance with movement of the piston.  
	Lennon additionally discloses a processing method (wherein) in a case where the liquid to be sucked is a volatile liquid, the following steps are performed:
a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the liquid through the suction/ejection port (para 72); and
an air suction step of sucking air (Fig 5, item 72) through the suction/ejection port after the low-volatility liquid suction step (para 73);

wherein the volatile liquid is a substance that has a boiling point in the range of 50 to 95°C and is in a liquid state at normal temperature, or is a liquid that contains 10 % or more of the substance (para 54, wherein acetonitrile, methanol, ethanol are disclosed).

    PNG
    media_image1.png
    686
    495
    media_image1.png
    Greyscale

Further regarding Claim 1,  Lennon additionally discloses a process method including (wherein) in a case where the liquid to be sucked is a volatile liquid, the following steps are performed: a liquid 
Per Lennon (para 72):  “Pump 38 is initially actuated to move the pressure transmitting liquid 56 within pipette 29 to the position shown in FIG. 4”.  Since Lennon defines (para 70) “transmitting liquid 56” as consisting of deionized water, Lennon’s teachings therefore describe a “processing method comprising:  a low-volatility liquid suction step of sucking a low-volatility liquid that is less volatile than the volatile liquid through the suction/ejection port”, as claimed by Applicant.
Further regarding Claim 1,  per Lennon (para 73): “Tip 60 of pipette 29 is lowered into sample liquid 66…Pump 30… draws a predetermined volume 74 of sample liquid 66 into pipette 29. Preferably, a pocket or gap 72 of a gaseous material is formed upstream of the volume 74 of the sample liquid and between volume 74 and pressure transmitting liquid 56”.
The above teaching occurs after Lennon’s teaching at para 72: “Pump 38 is initially actuated to move the pressure transmitting liquid 56 within pipette 29 to the position shown in FIG. 4…the surface tension of the pressure transmitting liquid 56 and the inner dimension of axial passage 64 form a meniscus 68 and prevent pressure transmitting liquid 56 from flowing outward through open end 62 of pipette 29 by gravity. Preferably, an air space 70 is formed at open end 62 of pipette 29.
These teachings of Lennon describe a method comprising, sequentially, “a low-volatility liquid suction step”, followed by “an air suction step”, followed by “a volatile liquid suction step” as claimed by Applicant and disclosed in Specification, paras 29-31.  
Applicant’s specification (para 30) describes “an air suction step” as “in a state where the tip 8 at the tip end of each pipette 2 is pulled out from the low-volatility liquid container 18, each pipette 2 is driven to suck, and each pipette 2 is thus caused to suck a preset amount of air.”  The formation of an Lennon’s disclosures therefore read upon the claim.
	Further regarding Claim 1,  Lennon discloses the claimed invention, but does not explicitly recite a processing method wherein “the processing method comprises different orders of steps according to whether the liquid to be sucked is a volatile liquid or not…  wherein in a case where the liquid to be sucked is not the volatile liquid, the liquid suction step is performed without the low-volatility liquid suction step and the air suction step.”  
	However, Applicant’s claim of “different orders of steps according to whether the liquid to be sucked is a volatile liquid or not,” and its subsequent limitations, are unclear (please refer to Examiner’s rationale above in the sections titled “Response to Arguments”, and “Claims Rejections, 35 USC 112”).
	Additionally, Applicant has defined a “volatile liquid” as “a substance that has a boiling point of 950C or higher and is in a liquid state at normal temperature”.  Therefore, to one of ordinary skill in the art, Applicant’s amended claim of “(wherein) in a case where the liquid to be sucked is not the volatile liquid” would include water or any similar liquid.  Applicant’s amended claim 1 therefore amounts to a claim of “sucking water or any similar liquid using a pipette”, which is so well-known across so many arts (to include any method involving a syringe or similar apparatus) that this method is considered obsolete.
	Since Lennon discloses the sucking of de-ionized water (para 70), Lennon therefore discloses a processing method wherein “the processing method comprises different orders of steps according to whether the liquid to be sucked is a volatile liquid or not…  wherein in a case where the liquid to be sucked is not the volatile liquid, the liquid suction step is performed without the low-volatility liquid suction step and the air suction step”, and therefore reads upon these portions of the claim.
	Further regarding Claim 1,  Lennon discloses the claimed invention (to include pipette 29, and cylinder 58), but does not explicitly disclose “a piston that slides in the cylinder”.  However, pipettes with cylinders containing pistons are well known in the art and commercially available, as admitted by Applicant (Specification paras 2-3).  Additionally, Ingenhoven teaches a piston (21) that slides in the cylinder (2).
	The advantages of Ingenhoven’s teachings include a method for classifying a liquid in a known pipetting system.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ingenhoven’s teachings to Lennon’s disclosures by ensuring a piston is present within the cylinder in order to gain the advantages of using a known pipetting system.
Regarding Claim 2, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the low- volatility liquid is any one of water, dimethyl sulfoxide, glycerol, and phenol (para 70, wherein deionized water is disclosed as an example of low-volatility liquid 56).  
Regarding Claim 3, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the volatile liquid is any one of acetonitrile, methanol, ethanol, acetone, toluene, isopropanol, hexane, butanol, cyclohexane, ethylene glycol, benzene, chloroform, acetaldehyde, 5PRELIMINARY AMENDMENTAttorney Docket No.: Q248390 Appln. No.: National Stage Entry of PCT/JP2017/046065triethylamine, phenol, naphthalene, formaldehyde, tetrahydrofuran, and ethyl acetate, or a liquid containing 10% or more of these (para 54, wherein acetonitrile, methanol, ethanol are disclosed as suitable solvents).  
Regarding Claim 7, Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the processing method further comprises, before the air suction step, a determining step of determining the mount of air sucked through the suction/ejection port in the air suction step is determined in accordance with the volatility of the liquid to be sucked and the sucking amount of the liquid to be sucked in the volatile liquid suction step (para 77).
	Further regarding Claim 7,  Applicant’s Specification does not disclose a method nor apparatus wherein the amount of air to be sucked with regards to the volatility of the liquid to be sucked is 
	Lennon (para 77) discloses a programmable microprocessor 24 that “coordinates the movement of arm 26 and pump 30 to draw...the air gap into pipette.  The volume of air pocket 72 and air space
76 can vary depending on the composition of the sample liquid and the dimensions of pipette 29."  This disclosure of Lennon directly reads upon Applicant’s claim.
Regarding Claim 8,  Lennon as modified by Ingenhoven teaches a processing method for a volatile liquid, wherein the amount of air sucked through the suction/ejection port in the air suction step is I0 μL or less (para 77, wherein Lennon discloses 0.5 to 1.5 μL).

Allowable Subject Matter
Claims 4-6 and 11-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “A liquid processing apparatus…
wherein the control part is configured to control the driving mechanism in such a way that,
wherein only in a case where the liquid to be sucked is a volatile liquid, 
a low-volatility liquid suction operation of sucking a preset amount of the low-volatility liquid from the low-volatility liquid container, and 

wherein the control part is configured to control the driving mechanism in such a way that, 
in a case where the liquid to be sucked is not a volatile liquid, 
the liquid suction operation is performed without the low-volatility liquid suction operation and the air suction operation,”  in combination with the other limitations set forth in the independent claims.
Lennon (US 2003/0213905) is the closest prior art of record.  However, Lennon is silent on these above recited features.  Furthermore, it would not have been obvious to modify Lennon to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Lennon to include the above recited features would improperly change the principle of operation of Lennon.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753





/Timothy P. Kelly/Primary Examiner, Art Unit 3753